2022 IL App (2d) 210774-U
                                     No. 2-21-0774
                             Order filed September 1, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                       IN THE

                          APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE CHICAGO TRUST COMPANY, N.A.,         ) Appeal from the Circuit Court
as SUCCESSOR TRUSTEE of the SPYROS       ) of Lake County.
VLACHOS TRUST Dated July 11, 2005,       )
 as amended,                             )
                                         )
        Plaintiff,                       )
                                         )
v.                                       ) No. 18-CH-811
                                         )
KYRIAKI VLACHOS, JOANNE VLACHOS )
f/k/a Joanne Abboushi, ASHLEY            )
ABBOUSHI, LINDSEY SAMIR                  )
ZOUMPOULIAS f/k/a Lindsey                )
Abboushi, THE ORGANIZATION FOR           )
THE INTERNATIONALIZATION OF THE )
LANGUAGE, THE GREEK STATE                )
SCHOLARSHIP FOUNDATION, and THE          )
CHARITABLE TRUSTS BUREAU OF THE )
ILLINOIS ATTORNEY GENERAL OFFICE, )
                                         )
        Defendants,                      )
                                         )
(The Greek State Scholarship Foundation, )
Defendant-Appellant; Kyriaki Vlachos,    ) Honorable
Ashley Abboushi, Lindsey Samir           ) Daniel L. Jasica,
Zoumpoulias, Defendants-Appellees).      ) Judge, Presiding.
______________________________________________________________________________

      JUSTICE JORGENSEN delivered the judgment of the court.
2022 IL App (2d) 210774-U


       Justices Schostok and Bridges 1 concurred in the judgment.

                                               ORDER

¶1     Held: The trial court did not err in granting summary judgment to deceased trust settlor’s
             family members and denying summary judgment to purported beneficiary. The
             initial version of the trust contained blanks where any purported gift was to be
             specified. Another document purporting to be an amendment to the trust did not
             satisfy the trust’s requirements for valid amendments. Affirmed.

¶2     This case arose when petitioner, The Chicago Trust Company, N.A., as successor trustee,

petitioned for construction of the Spyros Vlachos Trust dated July 11, 2005, and amended

thereafter. Chicago Trust asked the trial court to determine which of three competing versions of

the trust agreement controlled the distribution of certain trust assets, specifically, the amount of

any gift to respondent-appellant, The Greek State Scholarship Foundation (IKY). 2 IKY appeals

from the trial court’s ruling denying its cross-motion for summary judgment and granting

respondents’-appellees’,     Kyriaki    Vlachos’s,   Ashley    Abboushi’s,    and    Linday   Samir

Zoumpoulias’s, cross-motion for summary judgment. We affirm.

¶3                                       I. BACKGROUND



       1
           Justice Bridges participated in this appeal, but has since been assigned to the Fourth

District Appellate Court. Our supreme court has held that the departure of a judge prior to the

filing date will not affect the validity of a decision so long as the remaining two judges concur.

Proctor v. Upjohn Co., 175 Ill. 2d 394, 396 (1997).
       2
           IKY is not a tax-exempt organization under United States tax laws. Further, at the hearing

on the parties’ cross-motions for summary judgment, Chicago Trust asserted that IKY is not a

charitable organization and that its petition was previously amended to remove any description of

IKY as a charitable organization.



                                                 -2-
2022 IL App (2d) 210774-U


¶4         Spyros, an attorney, resided in Athens, Greece. In 2004, he engaged Chicago attorney

Mark Bischoff to draft a trust.3 The document Bischoff prepared provided that, upon Spyros’s

death, three gifts would be distributed from the trust estate, specifically, to two foundations (one

of which was IKY) and the remainder to his family (specifically, his wife and daughter). As Spyros

had not yet finalized his plans for the gifts to the foundations, Bischoff left blank spaces in the

draft trust document and instructed Spyros to fill them in and to execute the document and have it

notarized.

¶5         In 2007, Spyros executed, in a separate instrument, an amendment to the trust, changing

the gift in section 3.1 (not relevant to this appeal) from the American Hellenic Institute Foundation

to the Organization for the Internationalization of the Greek Language (ODEG). In 2013, he

executed, in a separate instrument, another amendment, specifying that the gift of the remainder

to his family, which previously included his wife and daughter, now also included his two

granddaughters (and with each party to receive equal shares of ¼ each of the balance of the trust

estate).

¶6         Spyros died on May 16, 2016. He was survived by Kyriaki (his spouse), Joanne (his only

child), and Ashley and Lindsey (his granddaughters).

¶7                                        A. Chicago Trust’s Petition



           3
               Spyros acted as the initial trustee of the trust until his death, after which Joanne Vlachos

and Comerica Bank & Trust, N.A., acted as co-trustees of the trust. On November 26, 2017,

Comerica was removed as co-trustee and Chicago Trust was appointed as co-trustee of the trust.

Chicago Trust accepted the appointment on December 19, 2017. On June 27, 2018, Joanne, as co-

trustee, delegated to Chicago Trust sole authority to resolve any ambiguities in the trust.



                                                      -3-
2022 IL App (2d) 210774-U


¶8     In July 2018, Chicago Trust petitioned for construction of the trust. In its third amended

petition filed in 2021, it asserted that, on or about July 11, 2005, Spyros executed the trust but that

questions existed as to the condition of the trust at the time he executed it and whether it was

amended.

¶9     Chicago Trust possessed three photocopied versions of the trust agreement, each consisting

of eight pages: (1) the Blanks version; (2) the Figures version, which an attorney in Greece

discovered after Spyros’s death and that was ultimately forwarded to Chicago Trust; and (3) the

Alternate Figures version that Kyriaki found with Spyros’s personal papers about six years after

his death and that contained alterations in two different colors of ink. All three versions contained

the same photocopied signature page. 4

¶ 10   Section 3 of the trust agreement addressed the distribution of the trust estate upon Spyros’s

death. Section 3.1 of the trust, as amended by the 2007 amendment, provided for a gift of 5% of

the trust estate (not to exceed $50,000) to ODEG, which was established in Greece. The gift,

Chicago Trust asserted, had been paid to and accepted by ODEG.

¶ 11   Section 3.2 of the trust differed in each version. However, the core language was identical

and read as follows:

                 “Gift to State Scholarship Foundation. ____________(____%) of the trust estate

       to the Greek STATE SCHOLARSHIP FOUNDATION (hereinafter referred to as the

       ‘I.K.Y.’) located in Athens, Greece for the sole purpose of establishing a scholarship fund



       4
           Initially, Chicago Trust possessed only the Figures version of the trust, and its petition

asked the court to construe the ambiguity in the terms “700.000 (70%)” in section 3.2 of the Figures

version.



                                                 -4-
2022 IL App (2d) 210774-U


        titled ‘Scholarship in memory of Nicholas and Georgia Vlachos’ my parents. The proceeds

        (and/or capital) of that fund will be given exclusively to Greek graduates from any law

        school in Greece to assist them (one student per year), to take post-graduates [sic] studies

        in exclusively the following law schools at which I have studied, and have a high opinion

        of their academic standards, and believe that a study in either one of them will be

        exceptionally beneficial for the scholarship recipients, namely the University of Michigan

        Law School at Ann Arbor, Michigan, and the Northwestern University Law School in

        Chicago, Illinois, in that order; provided the recipient has been admitted to one of these

        schools.”

¶ 12    Section 3.3, as amended by the 2013 amendment, provided a gift of the balance of the trust

estate to Kyriaki, Joanne, Ashley, and Lindsey, in shares of equal value (i.e., ¼ each).

¶ 13    Again, three versions existed of the trust. The Blanks version in the trustee’s possession

was a photocopy, and, in section 3.2, it contained the quoted passage above with the underlined

section left blank. This is the version the family members assert is the valid and operative version.

¶ 14    The Figures version in the trustee’s possession, which was discovered after Spyros’s death,

was also a photocopy. Chicago Trust asserted that, on July 29, 2021, it confirmed with counsel

for Spyros’s family, Graham Schmidt, that Schmidt possessed a version of the Figures document

in which the handwritten portions of the instrument (other than the signature page, which was a

photocopy) appear to have been made in original pencil lead. In section 3.2, the Figures version

had “$700.000 (70%)” written in the underlined section. This is the version of the trust that IKY

asserts controls.

¶ 15    The Alternate Figures version in the trustee’s possession was a photocopy, and Schmidt

confirmed to the trustee that he possessed a version of the document in which the handwritten



                                                -5-
2022 IL App (2d) 210774-U


portions (other than the signature page, which, again, was a photocopy) appeared to have been

made in original wet ink. In section 3.2, the Alternate Figures version has “70% or up to $700,000

(70%)” written in the underlined section. Also, in the margin, in original red ink, there is a

reference to sections 3.1 and 3.3 of the trust having been repealed in 2007 and 2013. Finally, on

the first page is a handwritten note in original red ink that reads “Original in safe deposit box #4

Bank of Piraeus.” It also contains the word “copy” in the top left corner of the first page. No

version of the trust was located in a safe deposit box in either Greece or the United States after

Spyros’s death.

¶ 16     Chicago Trust also alleged that Kyriaki had testified at her deposition that she recognized

the Figures and Alternate Figures versions as containing Spyros’s handwriting but did not know

when he made the writings. Chicago Trust alleged that section 3.2 of the trust agreement gave rise

to multiple ambiguities that prevented it from distributing the balance of the trust estate and

required judicial construction. The value of the trust estate, it asserted, as of the date of Spyros’s

death, was $2,196,508.40, and 70% of that amount was $1,537,555.60. Chicago Trust also

asserted that it was unclear if the date-of-death value or the date-of-distribution value was to be

used in calculating any gift to IKY if the percentage of 70% was to be used to calculate the amount

of its gift.

¶ 17     Chicago Trust also attached to its petition two trust amendments that Spyros executed. The

first, dated May 27, 2007, and notarized, provided that, upon Spyros’s death, the gift in section 3.1

to the American Hellenic Institute was rescinded and, instead, 5% of the trust estate (not to exceed

$50,000) was to be gifted to ODEG, which was established in Athens, Greece. The second

amendment, dated May 1, 2013, and notarized, repealed section 3.3 of the trust and substituted a




                                                -6-
2022 IL App (2d) 210774-U


provision that gifted the balance of the estate upon Spyros’s death to Kyriaki, Joanne, Ashley, and

Lindsey, in equal shares of ¼ each.

¶ 18   Section 2.1 of the trust agreement provides that Spyros could “amend or revoke this

instrument in whole or in part by instrument (other than my Will) signed by me, referring to this

instrument, and delivered to the trustee during my life.”

¶ 19   At his deposition, attorney Bischoff testified that, in 2004, Spyros contacted him to prepare

a living trust. They met once in 2004 but otherwise communicated in writing. By February 18,

2005, Bischoff wrote to Spyros that they would “leave the issues as blank in the trust,” which

included how much would go to IKY. In March 2005, Bischoff mailed Spyros a draft agreement

and noted that his firm had prepared the document even though Spyros still had to determine the

percentages to distribute to IKY, his spouse and daughter, and another foundation. Thus, the firm

“left blanks for [Spyros] to fill in.” The process was “very fluid” for Spyros, and he made

numerous changes to the trust. Bischoff tried to provide him flexibility. By May 2005, when he

mailed Spyros another draft, Bischoff still did not know Spyros’s intent concerning the gifts. He

instructed Spyros that, after he filled in the percentages for the gifts to IKY and the other

foundation, he execute the trust before a notary at the United States embassy.

¶ 20   In January 2017, Bischoff received from Joanne a complete stapled version of the Blanks

version, along with the two amendments, a death certificate, and a UBS Financial Services, Inc.,

email. He did not believe that Spyros would have signed in front of a notary a trust document that

was incomplete or blank. “Based on everything that I knew, and the detail of communication, it’s

hard for me to believe that he would have signed something that still had blanks. That was a really

important piece to him, the charities.”




                                               -7-
2022 IL App (2d) 210774-U


¶ 21    Douglas Eaton, first vice president, wealth management, at UBS and Spyros’s financial

advisor, testified at his deposition that he started working with Spyros in the 1990s and continued

to have him as a client through his death. On July 11, 2005, Spyros came to Eaton’s office to have

a trust document notarized. Diane E. Flores, an employee at UBS at the time, notarized the

document. Eaton walked Spyros to Flores’s desk but did not witness the signing or notarization.

(Flores is believed to now be deceased.) Spyros took the document with him that day. Prior to

this time, Spyros told Eaton that the purpose of the trust was to avoid probate and take care of his

daughter Joanne. A brokerage account was opened for the trust. The application is dated August

18, 2005; it contains Eaton’s signature on that date. A branch office manager’s final approval

signature is dated August 25, 2005. When clients open an account, Eaton explained, they fill out

a form and UBS asks for a copy of the front and last pages of the trust. (The front page is for

titling purposes, and the last page is to ensure the date is correct.)

¶ 22    Sometime in 2005, Eaton had a conversation with Spyros during which Spyros stated that

he wanted to take care of his daughter and, during another conversation, about his granddaughters

and daughter. The only copy that UBS had of the trust document contained blanks on the first two

pages but an executed signature page.

¶ 23    Lindsey Abboushi, Spyros’s granddaughter, testified that she learned of his trust after

Spyros died. She was very close to Spyros. He paid her college tuition and was going to pay for

her law school tuition but died the summer before Abboushi started law school. Spyros encouraged

Abboushi to become an attorney and helped her select a law school. He made sure she was taken

care of and paid the fee for her wisdom teeth removal, Greek school, etc. “[I]f we needed anything,

he was there financially and emotionally.” While he was alive, Spyros never said anything about

wanting to make a gift to IKY.



                                                  -8-
2022 IL App (2d) 210774-U


¶ 24   Joanne, Spyros’s daughter, testified that she never discussed the trust with Spyros before

he signed it. She first saw a copy of the trust after Spyros’s death.

¶ 25   Kyriaki, Spyros’s wife, resides in Athens. She testified that she was married to Spyros for

35 years. She and Spyros did not have children together. Spyros kept copies of the trusts at his

home in Athens. Kyriaki discovered them after his death and gave them to Joanne. Spyros wrote

in pencil when he worked with drafts. For a final version of a document, he used a pen. “Spyros

wanted to for certain help his family.”

¶ 26                                B. Summary-Judgment Motions

¶ 27   On September 30, 2021, IKY moved for summary judgment, arguing that the Figures

version of the trust was the controlling instrument and that it was entitled to 70% of the trust estate

as of Spyros’s death. Section 3.2 was never eliminated in any amendment, thus, it asserted, it was

clear that IKY was to receive money. There was no evidence that the executed and notarized

document, it maintained, was the same as the August 2005 document/Blanks version. Even if the

Figures version was executed after 2005, IKY argued, it was a valid amendment because it is

signed and notarized.       The Alternate Figures version, it argued, contains red ink notations

referencing the 2007 and 2013 amendments and, therefore, post-dates the amendments and could

not have existed in 2005. Finally, IKY argued that the gift to it was a charitable gift that should

be upheld.

¶ 28   Spyros’s family members also moved for summary judgment, arguing that the Blanks

version was executed in 2005, it was the operative agreement, and it showed that Spyros expressed

no intent to make a gift to IKY.5 The Blanks version, they asserted, was signed on July 11, 2005,



       5
           Joanne did not join in the motion, but, in a separate filing (fashioned as a response to the



                                                  -9-
2022 IL App (2d) 210774-U


and was the only version of the trust someone (i.e., UBS) received, in this case from Spyros, during

Spyros’s lifetime. The family members also argued that the Figures and Alternate Figures versions

must have been created after the date that Spyros signed the Blanks version, because he had to

have possessed a version of the trust where sections 3.1 and 3.2 were still blank, such as in the

Blanks version. In other words, they asserted that the Blanks version must be the starting document

for both subsequently discovered versions. All three versions, they noted, have the identical

signature page, which is dated July 11, 2005. The family members also argued that the Figures

and Alternate Figures versions were not valid amendments to the trust as a matter of law, because

the handwritten markings in the documents are not accompanied by signatures or initialed and,

thus, do not comply with the trust’s mechanism for amendments.

¶ 29                                   C. Trial Court’s Ruling

¶ 30   On November 23, 2021, the trial court issued its memorandum opinion and order, granting

summary judgment to Kyriaki, Ashley, and Lindsay 6 and denying IKY’s summary-judgment

motion. The court found that the Blanks version of the trust (which it referenced was the version

Chicago Trust attached to its petition, i.e., the eight-page document with blanks in sections 3.1 and




family members’ motion), she asserted that she agreed with their position that no gift was due to

IKY and that summary judgment in the family members’ favor was appropriate. She also filed a

response to IKY’s motion, arguing that summary judgment in IKY’s favor was not appropriate

and that IKY was due no money. She is not a party to this appeal.
       6
           The court noted that Joanne did not move for summary judgment but, by filing a response

to the family members’ motion and explicitly agreeing therein with their arguments and requesting

that the court grant the family members’ motion, effectively joined the family members’ motion.



                                               - 10 -
2022 IL App (2d) 210774-U


3.2) was the operative and controlling trust document. It noted that the limited known facts

concerning the three competing versions of the trust agreement were largely undisputed. The court

also noted that no one would be able to testify at a trial that they saw which version of the trust

Spyros had in his possession and signed on July 11, 2005, at UBS. Also, Spyros took the document

with him that day. In August 2005, he provided UBS with a photocopy of the July 11, 2005,

signature page, along with the first two pages of the trust agreement with blanks in the fields in

sections 3.1 and 3.2.

¶ 31   The trial court further noted that it was undisputed that the handwriting on the first two

pages of the Figures version and the Alternate Figures versions of the trust agreement was Spyros’s

handwriting. There were no dates or initials next to the dollar amounts or percentages inserted

into section 3.2 of the Figures or Alternate Figures versions. The margin notes in red ink

concerning the “repeal” of sections 3.1 and 3.3 that appear in the Alternate Figures version, the

court noted, “must have been added sometime after the date of the referenced 2007 and 2013

amendments.” (Emphasis in original.)

¶ 32   The trial court noted that there is generally a presumption that blanks are filled in prior to

execution of a trust document. See Martin v. Martin, 334 Ill. 115, 125-26 (1929) (interlineations,

such as filling in of blanks that do not change the sense of the will, are deemed to have been written

before the will was executed). However, it determined that the presumption was rebutted in this

case. Referencing the partial copy of the trust provided to UBS in August 2005, the court

determined that the only version of the trust agreement reasonably known to exist at any time prior

to Spyros’s death is the Blanks version, which supported a finding that, upon execution in July

2005, Spyros had not filled in the blank fields in section 3.2. The court noted that it made “little

sense” that Spyros would have provided UBS with a document that was not the executed trust



                                                - 11 -
2022 IL App (2d) 210774-U


agreement or provided a copy of the executed signature page and affixed to it two pages from an

unexecuted draft of the trust.

¶ 33   The trial court also found that there was no way of determining when the Figures version

was created or when the numbers included in the body of section 3.2 of the Alternate Figures

version were added. “It could have been years later.” Further, even if they were created at or near

the time of the Blanks version, the court found, parol evidence could not be used to supply an

essential term—the amount of the gift to IKY—of the trust agreement.

¶ 34   Finally, the court noted that the handwritten additions to the Figures and Alternate Figures

versions could not be treated as proper amendments to the trust agreement, because the document

requires that all amendments be signed by Spyros. In the two versions, there is no date, signature,

initials, or notarization near the notes. In contrast, the 2007 and 2013 amendments, the court noted,

were signed, dated, and notarized. “Spyros clearly understood how to formally amend the trust

agreement when that was his intention.” The pencil marking in the Figures version and the ink

markings in the Alternate Figures version “reflect no such clear intent” and were not consistent

with the formal amendment requirements. IKY appeals.

¶ 35                                      II. ANALYSIS

¶ 36   IKY argues that the trial court erred in granting the family members’ summary judgment

motion and denying its own motion. It contends that the factual record does not support voiding

the gift to IKY and that, at the very least, the Figures version constitutes a valid amendment to the

trust. For the following reasons, we reject IKY’s arguments.

¶ 37   Summary judgment is proper only “if the pleadings, depositions, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-1005(c) (West



                                               - 12 -
2022 IL App (2d) 210774-U


2020). Since the parties filed cross-motions for summary judgment, they conceded that no material

questions of fact existed and that only a question of law was involved that the court could decide

based on the record. Pielet v. Pielet, 2012 IL 112064, ¶ 28. We review de novo the trial court’s

ruling on cross-motions for summary judgment. Id. ¶ 30. In addition, this case concerns the

construction of a trust, which is a question of law we also review de novo. Spencer v. Di Cola,

2014 IL App (1st) 121585, ¶ 19.

¶ 38   “Summary judgment is a drastic measure and should only be granted if the movant’s right

to judgment is clear and free from doubt.” Outboard Marine Corp. v. Liberty Mutual Insurance

Co., 154 Ill. 2d 90, 102 (1992). However, “[m]ere speculation, conjecture, or guess is insufficient

to withstand summary judgment.” Sorce v. Naperville Jeep Eagle, Inc., 309 Ill. App. 3d 313, 328

(1999). “ ‘The purpose of summary judgment is not to try an issue of fact but *** to determine

whether a triable issue of fact exists.’ ” Schrager v. North Community Bank, 328 Ill. App. 3d

696, 708 (2002) (quoting Luu v. Kim, 323 Ill. App. 3d 946, 952 (2001)). Summary judgment is

appropriate in a case involving the construction of a trust, because the ascertainment of the trust’s

meaning or intent is strictly a matter of law. BMO Harris Bank N.A. v. Towers, 2015 IL App (1st)

133351, ¶ 27.

¶ 39   “The first purpose in construing a trust is to discover the settlor’s intent from the trust as a

whole, which the court will effectuate if it is not contrary to public policy.” Harris Trust & Savings

Bank v. Donovan, 145 Ill. 2d 166, 172 (1991). In construing trusts, courts apply the same rules of

construction that apply in construing wills. Id. We give the words employed in a trust their plain

and ordinary meaning. Id. Where trust language is ambiguous and the settlor’s intent cannot be

determined, we may rely on extrinsic evidence to aid construction. McCarthy v. Taylor, 2014 IL




                                                - 13 -
2022 IL App (2d) 210774-U


App (1st) 132239, ¶ 58. Language is ambiguous when it is reasonably susceptible to more than

one meaning. Id.

¶ 40                                       A. Gift to IKY

¶ 41   IKY argues that this court should give effect to Spyros’s intent in making a gift to IKY and

that we should reverse the court’s judgment and enter summary judgment in its favor, finding that

Spyros gifted it in the Figures version 70% of the trust estate, or at the very least $700,000.

¶ 42   The family members respond that there is no ambiguous language to be construed, IKY’s

purported gift was initially blank, and section 3.2 was never validly amended. Thus, the purported

bequest to IKY in section 3.2 of the trust fails for missing an essential term.

¶ 43   “The settlor’s intent is determined as of the time the instrument is executed.” First National

Bank of Chicago v. Canton Council of Campfire Girls, Inc., 85 Ill. 2d 507, 513 (1981). “Charitable

gifts are viewed with peculiar favor by the courts, and every presumption consistent with the

language contained in the instruments of gift will be employed in order to sustain them.” Village

of Hinsdale v. Chicago City Missionary Society, 375 Ill. 220, 231 (1940); see also Stubblefield v.

Peoples Bank of Bloomington, 406 Ill. 374, 384 (1950) (“The law looks with favor upon charitable

trusts, and the courts apply liberal rules of construction to sustain them”). However, “the court

will generally prefer a construction of the will [that] most closely follows the statutes of descent.”

Continental Illinois National Bank & Trust Co. of Chicago v. Llewellyn, 67 Ill. App. 2d 171, 189

(1966); see also Cahill v. Cahill, 402 Ill. 416, 422 (1949) (there is a presumption in favor of the

heir where there is an ambiguity in a will).

¶ 44   IKY argues that the trial court improperly inferred that, at the time Spyros executed and

had notarized the trust on July 11, 2005, section 3.2 was left blank. It contends that the proper

presumption was that, at the time he executed the document, the amount and percentage in section



                                                - 14 -
2022 IL App (2d) 210774-U


3.2 in the Figures version was filled in. Martin, 334 Ill. at 125-26. IKY also argues that charitable

gifts are favored by the courts. There is no question, it contends, that Spyros intended to gift IKY

money, and he never amended the trust to delete section 3.2. The question is, in IKY’s view, how

much money IKY is to receive.

¶ 45   IKY references Martin, asserting that, when markings appear on a preprinted will or trust,

a presumption arises that those marking were present when the testator executed the document.

Further, citing Smith v. Tri-R Vending, 249 Ill. App. 3d 654, 661-62 (1993), it contends that only

admissible evidence present in the record, not mere inferences drawn from other facts, can

constitute a basis to rebut that presumption. The trial court, IKY asserts, erred in determining that

the Martin presumption had been rebutted by an inference it drew, instead of relying on record

evidence.   Specifically, IKY argues that the Blanks version is irrelevant because (1) it is

incomplete, and (2) the fact that Spyros sent UBS a partial version of the trust in August 2005 says

nothing about which version he signed one month earlier. IKY maintains that what Spyros sent to

UBS was not relevant and does not constitute “undisputed summary judgment evidence,” as the

court found, to rebut the presumption that Spyros signed the Figures version in July 2005. It also

characterizes the court’s finding as mere inference and guesswork. On the latter point, it contends

that there are a number of possibilities as to why Spyros would have sent UBS a page with blanks

in section 3.2, specifically, he may not have wanted UBS to learn the amount of the gifts he

intended to make to the recipients or he could have made copies of the signature page and included

those with the version of the trust stored on his computer that he printed at the time. There is

nothing in the record, IKY urges, that gives any more credence to the court’s version of the possible

events than to any of the other possibilities, and there exist no facts that permitted the court to find

the presumption rebutted that the Figures version was signed in July 2005. Its finding that there



                                                 - 15 -
2022 IL App (2d) 210774-U


is no way to know when the Figures version was created or when the numbers were added in

section 3.2 was erroneous.

¶ 46   The family members respond that the trial court made reasonable inferences from the

undisputed evidence and found the evidence rebutted the Martin presumption that the

interlineations 7 of either the Figures or Alternate Figures versions existed as of the trust’s

execution. The family members contend that the fact there are multiple conflicting versions of the

same interlineations in section 3.2 raise suspicion that the changes were not made before execution.

Each of the three versions of the trust, they note, include an identical signature/notarization page

reciting that Spyros signed the document on July 11, 2005. The trust versions, the family members

argue, cannot be placed in a timeline by physical examination of the condition of the

signature/notarization page alone. The trial court, they assert, correctly turned to the chain of

custody. The family members argue that neither the Figures nor the Alternate Figures versions

have a chain of custody that begins while Spyros was alive, as does the Blanks version.

¶ 47   The family members take the position that the Blanks version was given to UBS in August

2005, about one month after Spyros signed it. Bischoff testified that he advised Spyros to provide

a copy to the financial institution in which he planned to deposit the trust funds. In August 2005,

in order to open a trust brokerage account, UBS required customers to provide either the first and

last page of a trust instrument or the entire instrument. The trial court found that Spyros gave UBS

the Blanks version in August 2005 and that UBS maintained the Blanks version in its files from

August 2005 to a time following Spyros’s death. The Blanks version’s chain of custody, the family



       7
           An interlineation is “[s]omething written between the lines of an earlier writing.”

INTERLINEATION, Black’s Law Dictionary (11th ed. 2019).



                                               - 16 -
2022 IL App (2d) 210774-U


members argue, is an important fact that rebuts the Martin presumption in favor of both the Figures

and Alternate Figures versions. Turning to the Figures version, the family members contend that

there was much less evidence showing that Spyros signed that version in July 2005: it has a

signature/notarization page attached, and it was discovered after Spyros’s death. They argue that

the fact that the signature page was attached is not persuasive evidence that the Figures version

was signed in July 2005 because the same copy was attached to the other versions of the trust.

¶ 48    We agree with the trial court’s determination that any presumption that the Figures version

was the version of the trust that Spyros executed was rebutted by the undisputed evidence

concerning the documents that Spyros sent UBS in August 2005 that form the core of the Blanks

version. Contrary to IKY’s assertion, the trial court relied on evidence in the record, specifically

the temporal proximity of Spyros’s mailing in August 2005 of the portions of the Blanks version

to UBS to open a brokerage account for the execution of the trust in July 2005, to draw the only

reasonable inference that the Blanks version was the version of the trust that Spyros executed in

July 2005. Although the UBS version was a partial version, the relevant pages are identical to the

eight-page, i.e., complete, Blanks version that Chicago Trust filed with its petition to construe the

trust. The court did not err in determining that the Blanks version reflected Spyros’s initial intent

and that no factual questions existed to preclude such a determination. The trial court found, and

it is undisputed, that no one will be able to testify at a trial that they saw which version of the trust

Spyros had in his possession and signed on July 11, 2005, at UBS. Further, as the court noted, the

Blanks version is the only version with a chain of custody that begins during Spyros’s lifetime.

IKY contends it is irrelevant where and when a document was ultimately found. However, this

misses the mark. The fact that Spyros sent UBS the Blanks version (or at least the relevant pages

of it) one month after executing his trust is strong evidence that the Blanks version is the version



                                                 - 17 -
2022 IL App (2d) 210774-U


that he executed and, therefore, rebuts any presumption that the blanks were filled in. Neither the

Figures nor the Alternative Figures versions have such a link in time to the July 2005 execution

date (other than the signature page, which is identical in all three versions). IKY’s argument that

there are several possibilities as to why Spyros would have sent a page with blanks in section 3.2,

specifically, because he may not have wanted UBS to learn the amount any gifts he intended to

make or he could have made copies of the blanks pages constitutes pure speculation by IKY.

Nothing in the record suggests that Spyros either did not want his longtime financial advisor to

learn of the amount of any gifts (the potential recipients of which were already identified on the

document) or that, before he filled in the blanks, he photocopied 8 the first two pages of the blank

document to submit to UBS (along with a copy of the executed signature page).

¶ 49   In Smith, upon which IKY relies, the court stated:

                “A presumption ceases to operate once there is enough evidence to support a

       finding of the nonexistence of the presumed fact. Franciscan Sisters Health Care Corp. v.

       Dean, 95 Ill. 2d 452, 462-63 (1983); Barnes v. Brown, 193 Ill. App. 3d 604, 611 (1990).

       There is no uniform test of how much evidence is necessary to rebut a presumption. Dean,

       95 Ill. 2d at 463.

                An inference is a conclusion of fact that the jury may in its discretion draw from

       established facts. However, only under compelling factual circumstances must the fact




       8
           Attorney Bischoff testified that he mailed drafts to Spyros. He did not state that he

emailed them to his client. Thus, IKY’s assertion that Spyros could have printed the trust version

stored on his computer is not supported by the record.



                                               - 18 -
2022 IL App (2d) 210774-U


       finder draw a particular inference. M. Graham, Cleary & Graham’s, Handbook of Illinois

       Evidence, § 302.2, at 83-86 (5th ed. 1990).” Smith, 249 Ill. App. 3d at 661.

¶ 50   IKY contends that mere inferences drawn from other facts cannot rebut a presumption.

However, this was not the basis of the trial court’s findings. A material factual issue precluding

summary judgment exists where reasonable people might draw different inferences from the

undisputed facts. Adams v. Northern Illinois Gas Co., 211 Ill. 2d 32, 43 (2004). Here, as we

discussed above, the only reasonable inference, as the trial court found, was that Spyros signed the

Blanks version of the trust. See Waite v. Chicago Transit Authority, 157 Ill. App. 3d 616, 619-20

(1987) (a fact may be inferred from circumstantial evidence only where the circumstances are such

that the fact is the only inference that can be drawn and is not a product of speculation or

conjecture). The trial court correctly rejected IKY’s speculative and unsupported theories that

Spyros either wanted to hide the gift amounts from his longtime financial advisor or that he

photocopied a blank version of the document before giving it to UBS and then filled in the gift

amounts on a different copy of the document.

¶ 51   We also reject IKY’s argument that charitable gifts are favored and that this weighs in its

favor. IKY is not a tax-exempt organization in this country and Chicago Trust removed from its

petition any allegations that IKY is a charitable organization.

¶ 52   IKY also argues that the trial court’s finding that Spyros would not have sent UBS a copy

of the executed execution page but copies of unexecuted versions of the first two pages of the trust

was unsupported by the evidence. It also contends that, to the extent that the court analyzed the

trust in this context, it should have heard evidence on custom and practice regarding how testators

provide redacted portions of trust agreements to financial institutions. We do not consider this




                                               - 19 -
2022 IL App (2d) 210774-U


argument, as it appears to not have been raised below and is contrary to IKY’s position that no

factual questions preclude summary judgment in its favor.

¶ 53    IKY next argues that the fact that the gift in section 3.1 was actually paid out

belies the trial court’s logic. It contends that, if Spyros did not execute the Figures version in 2005,

then the gift in section 3.1 should also be invalidated. However, it continues, if no gift was made

in section 3.1 to begin with, there was nothing to amend despite the first amendment (executed in

2007), changing the gift recipient from the American Hellenic Institute Foundation to ODEG. We

reject IKY’s argument that the gift in section 3.1 should be invalidated. The issue was not before

the trial court, and we decline to address it. In any event, we disagree with IKY that there was

nothing to amend because there was no gift in section 3.1. The amendment changed the gift

recipient. Even if there was no gift (because the section was left blank), an amendment would

have been necessary to name a recipient.

¶ 54    In summary, the Blanks version of the trust is the operative version of trust.

¶ 55                     B. Whether Figures Version is a Valid Amendment

¶ 56    Next, IKY argues that, even if the Blanks version is the operative version of the trust, the

Figures version’s handwritten markings constitute a valid amendment to the trust. It contends that

the trial court erred in finding that the Figures version could not constitute a valid amendment

because the markings in section 3.2 are not accompanied by Spyros’s signature, his initials, any

date, or notarization in proximity to the interlineations. IKY contends that there is no such

requirement and argues the trust agreement itself does not mandate that Spyros add such markings.

IKY further suggests that the Figures version is a valid amendment because it contains Spyros’s

signature, it is dated, and it is notarized.




                                                 - 20 -
2022 IL App (2d) 210774-U


¶ 57   The family members respond that there is no indication on the Figures version when the

handwritten markings were added to it. The trial court, they note, stated that it had no way of

knowing when the Figures version was created or when the numbers in section 3.2 of the Alternate

Figures version were added. The family members also note that there is no signature at the time

of the handwritten markings in section 3.2 and that the signature/notarization page cannot be a

signature for both the original trust instrument and its amendment or else the requirements for a

signature for an amendment have no meaning. Further, they note that section 2.1 of the trust

provides that the trust must be amended by an instrument. The plain meaning of this provision,

they assert, is that it must be amended by a separate instrument from the trust instrument itself.

Spyros, they argue, understood how to amend his trust by a separate instrument because he did so

in executing the first and second amendments in 2007 and 2013, respectively. If he had the

intention to amend the instrument whenever the Figures version’s marking were added, he could

have created a similar formal amendment to what he had created in 2007 and 2013. The family

members point to the trial court’s comment that the handwritten markings in the Figures version

do not contain a date, initials, or notarization in proximity to the markings. They do not meet

section 2.1’s requirements and, thus, the Figures version does not constitute a valid amendment.

¶ 58   We agree with the family members that the marking in the Figures version do not constitute

valid amendments to Spyros’s trust. “If a method of exercising a power to modify is described in

the trust instrument, the power can be asserted only in that manner.” Whittaker v. Stables, 339 Ill.

App. 3d 943, 946 (2003). Section 2.1 of the trust provides the Spyros could “amend or revoke this

instrument in whole or in part by instrument (other than my Will) signed by me, referring to this

instrument, and delivered to the trustee during my life.” Thus, a valid amendment requires (1) an




                                               - 21 -
2022 IL App (2d) 210774-U


instrument other than Spyros’s will, (2) signed by Spyros, (3) referring to the trust, and (4) be

delivered to the trustee during Spyros’s life.

¶ 59   The Figures version does not meet all the requirements to constitute a valid amendment to

Spyros’s trust. It does not contain Spyros’s signature. The signature/notarization page does not

satisfy this requirement because it constitutes the execution page for the initial trust instrument.

The Figures version also was not delivered to the trustee during Spyros’s life. Rather, an attorney

in Greece discovered the Figures version after Spyros’s death and the document was ultimately

forwarded to Chicago Trust. Further, there was no evidence that it was given to any prior trustee

during Spyros’s life. Although the notations in the Figures version may reflect that, sometime

after 2005, Spyros was still considering making a gift to IKY, he did not follow section 2.1’s

requirements for a valid amendment to the trust.

¶ 60   In summary, the Figures version does not constitute a valid amendment of Spyros’s trust.

¶ 61                                    III. CONCLUSION

¶ 62   For the reasons stated, we affirm the judgment of the circuit court of Lake County.

¶ 63   Affirmed.




                                                 - 22 -